Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marenco (US 2010/0181645 A1).
Regarding independent claim 1: Marenco teaches (e.g., Figs. 5-6) an electronic chip comprising: 
an electronic circuit ([0078]: 2) disposed on a front face of a substrate ([0048]: the circuit arrangement 2 on the front side of the substrate 1); and
an embrittlement structure comprising at least blind holes ([0060]: 21) each extending through a rear face of the substrate ([0060]: through substrate 1) and a part of a thickness of the substrate (partially through substrate 1) and each including a >                         
                            π
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                     (hole 21, includes trenches 3 having smaller diameters, in addition, the shape of the hole 21 is non circular but including corners having a radius of curvature R smaller than hole 21; hole 21 has a surface area S>                         
                            π
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                    ). 
Regarding claim 3: Marenco teaches the claim limitation of the electronic chip according to claim 1,  on which this claim depends,
wherein the closed outer contour of the cross-section of each of the blind holes, in the plane parallel with the rear face of the substrate, is one of a substantially polygonal shape with rounded corners of radii of curvature of value R,  and cross-shaped comprising ends and/or junctions of arms of the cross which are rounded and which have radii of curvature of value R (Fig. 5, [0073]-[0075]: outer contour of the cross-section of each of the blind holes 21 has a substantially polygonal shape with rounded corners of radii of curvature of value R). 
Regarding claim 5: Marenco teaches the claim limitation of the electronic chip according to claim 1,  on which this claim depends, 
wherein inner walls of the blind holes are covered with an electrically conductive layer ([0073]: 5). 
Regarding independent claim 8: Marenco teaches (e.g., Figs. 5-6) a method for producing an electronic chip comprising:
producing an electronic circuit ([0078]: 2) on a front face of a substrate ([0048]: 1) and
producing an embrittlement structure comprising at least blind holes ([0060]: 21) each extending through a rear face of the substrate (1) and a part of a thickness of the substrate (partially through substrate 1) and each including a cross-section, in a plane parallel with the rear face of the substrate, of surface area S and having a closed outer contour a shape whereof includes at least one radius of curvature R such that S >                         
                            π
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                     (hole 21, includes trenches 3 having smaller diameters, in addition, the shape of the hole 21 is non circular including corners having a radius of curvature R smaller than hole 21; hole 21 has a surface area S>                         
                            π
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                    ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marenco (US 2010/0181645 A1).
Regarding claim 2: Marenco teaches the claim limitation of the electronic chip according to claim 1,  on which this claim depends.
Marenco does not expressly teach that a shape of the closed outer contour of the cross-section of each of the blind holes is such that a value of a ratio S/                        
                            (
                             
                            π
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                            )
                        
                     is between about 20 and 100.
However, Marenco teaches closed outer contour of the cross-section of each of the blind holes is such that it is at least 20 times larger than the inner trenches, since it includes 4 times 4 inner trenches spaced from each other; this will teach an overlapping range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
                        
                            (
                             
                            π
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                            )
                        
                     is between about 20 and 100”, for better suit the needs of the current device.
Regarding claim 11: Marenco teaches the claim limitation of the electronic chip according to claim 1,  on which this claim depends.
Marenco does not expressly teach that a shape of the closed outer contour of the cross-section of each of the blind holes is such that a value of a ratio S/(                        
                            π
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                    ) is greater than or equal to 50. 
However, Marenco teaches closed outer contour of the cross-section of each of the blind holes is such that it is at least 20 times larger than the inner trenches, since it includes 4 times 4 inner trenches spaced from each other; this will teach an overlapping range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the range of diameters and arrive at “a                         
                            π
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                    ) is greater than or equal to 50”, for better suit the needs of the current device.


Claims 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Marenco (US 2010/0181645 A1) in view of Lamy et al., hereinafter606 (US 2015/0108606 A1).
Regarding claim 6: Marenco teaches the claim limitation of the electronic chip according to claim 1,  on which this claim depends, 
Marenco does not expressly teach that the device further includes
at least one resistive element disposed on the rear face of the substrate and plumb with at least a part of the electronic circuit; and 
at least two electrically conductive vias extending through the substrate and extending between the front and rear faces of the substrate, each electrically connected to the electronic circuit and to one of ends of the resistive element such that a value of an electrical resistance of the resistive element can be measured by the electronic circuit.
Lamy606 teaches (e.g., Fig. 4) an electronic chip comprising a substrate ([0086]: 102) and an electronic circuit ([0086]: 108),

at least two electrically conductive vias ([0086]: 116/114) extending through the substrate and extending between the front and rear faces of the substrate (102), each electrically connected to the electronic circuit (108) and to one of ends of the resistive element (coil) such that a value of an electrical resistance of the resistive element can be measured by the electronic circuit (the interconnection of the resistive element and the electronic circuit, is such that an electrical resistance of the resistive element can be measured).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Marenco, the at least one resistive element disposed on the rear face of the substrate and plumb with at least a part of the electronic circuit; and at least two electrically conductive vias extending through the substrate and extending between the front and rear faces of the substrate, each electrically connected to the electronic circuit and to one of ends of the resistive element such that a value of an electrical resistance of the resistive element can be measured by the electronic circuit, as taught by Lamy606, for the benefit of better reacting to change in capacitance due to over etching of the back of the substrate to expose the chips, and thus ensure detection of possible exposure of device to damage.
Regarding claim 7: Marenco and Lamy606 teach the claim limitation of the electronic chip according to claim 6,  on which this claim depends, 

Regarding claim 9: Marenco teaches the claim limitation of the method according to claim 8,  on which this claim depends.
Marenco does not expressly teach that the method
further including producing a resistive element disposed on the rear face of the substrate and plumb with at least a part of the electronic circuit; and of at least two electrically conductive vias extending through the substrate and extending between the front and rear faces of the substrate, each electrically connected to the electronic circuit and to one of ends of the resistive element such that a value of an electrical resistance of the resistive element can be measured by the electronic circuit.
Lamy606 teaches (e.g., Fig. 4) method comprising providing a substrate ([0086]: 102) and an electronic circuit ([0086]: 108),
further including producing  a resistive element ([0086]: a coil is considered a resistive element) disposed on the rear face of the substrate ([0086]: 102) and plumb with at least a part of the electronic circuit ([0086]: 108); and at least two electrically conductive vias ([0086]: 116/114) extending through the substrate and extending between the front and rear faces of the substrate (102), each electrically connected to the electronic circuit (108) and to one of ends of the resistive element ([0086]: coil) such that a value of an electrical resistance of the resistive element can be measured by the 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Marenco, the at least one resistive element disposed on the rear face of the substrate and plumb with at least a part of the electronic circuit; and at least two electrically conductive vias extending through the substrate and extending between the front and rear faces of the substrate, each electrically connected to the electronic circuit and to one of ends of the resistive element such that a value of an electrical resistance of the resistive element can be measured by the electronic circuit, as taught by Lamy606, for the benefit of better reacting to change in capacitance due to over etching of the back of the substrate to expose the chips, and thus ensure detection of possible exposure of device to damage.
Regarding claim 10: Marenco and Lamy606 teach the claim limitation of the method according to claim 9,  on which this claim depends, 
wherein producing the electrically conductive vias and the blind holes comprises:
producing an etching mask on the rear face of the substrate, a pattern whereof defines the cross-sections, in the plane parallel with the rear face of the substrate, of the electrically conductive vias and the blind holes; and etching through the rear face of the substrate according to the pattern of the etching mask (Marenco: [0027] and [0053]: etching mask used on the rear face of the substrate1 to produce the blind holes 21; The feedthroughs are etched up to the front side in this manner, and the trenches, .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Marenco (US 2010/0181645 A1) in view of Varghese et al. (US 2013/0313718 A1).
Regarding claim 4: Marenco teaches the claim limitation of the electronic chip according to claim 1,  on which this claim depends, 
and that the radii of curvature included in the shapes of the closed outer contours of the cross-sections of said blind holes are substantially similar to one another ([0052], [0057] and [0060]: radii of curvature included in the shapes of the closed outer contours of the cross-sections of said blind holes (21) are substantially similar to one another).
Marenco does not expressly teach that the blind holes are such that the surfaces of the cross-sections of said blind holes are different from one another.
Varghese teaches (e.g., Figs. 5-9) an electronic chip comprising a substrate ([0025]: 16) and blind holes ([0024] and [0027]: 22/20), 
wherein the blind holes ([0024] and [0027]: 22/20) are such that the surfaces of the cross-sections of said blind holes are different from one another ([0018]-[0019], [0024] and [0027]: 22/20).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826